Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed May 3, 2022 has been entered and made of record.  Claims 1-4, 8, 12-14, and 16-18 have been amended; claims 7 and 19 have been cancelled; and claims 20-22 have been added. Claims 1-6, 8-18, and 20-22 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 18, and 21 are allowable over the prior art of record.
-- Claims 2-6, 8-17, and 20 are allowable as they depend from claim 1.
-- Claim 22 is allowable as it depends from claim 21

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“the vegetation index includes a vegetation damage ratio that is calculated, for each of divisional regions that are plural divisions of a grass surface, as a ratio of an integrated value of periods in which a detection target stays in the corresponding divisional region to a total period of a moving image in which the grass surface is captured”
The closest prior art of record, Katoka et al, (WO 2017/131172) discloses an information processing apparatus, (see at least: Abstract, “lawn management system”, comprising: an analysis circuitry configured to analyze, as at least input information, an 
image in which vegetation corresponding to a target of management is captured, (see at least: Page 3, 3rd paragraph, the analysis unit 150 generates first information indicating the growth state of the lawn based on the image of the lawn input from the image storage unit 120); and a determination circuitry configured to determine work contents to be performed for the vegetation, according to an analysis result output from the analysis unit, (see at least: Page 3, 9th paragraph through Page 5, last paragraph, the map creation unit 160 creates a growth state map that maps the growth state of the lawn based on the first information generated by the analysis unit 150 and the image data of the lawn of the image storage unit 120; and the control unit 340 controls the LED 312 based on the first information indicating the growth state of the lawn), wherein the analysis unit outputs, as the analysis result, a vegetation index associated with grass that is the vegetation, (see at least: Page 3, 3rd paragraph, the analysis unit 150 generates first information … for example the vegetation index of the lawn, “implicitly associated with the grass”). Katoka et al further discloses the lawn coverage rate indicating the ratio of the lawn in good growing state, [i.e., the vegetation index of the lawn implicitly includes the grass leaf covering ratio that is a ratio of grass calculated on a basis of the image of a grass surface], (see at least: Page 4, 9th and 10th paragraphs). However , while disclosing the lawn coverage rate for indicating the ratio of the lawn in good growing state, and outputting, as the analysis result, a vegetation index associated with grass that is the vegetation; Katoka et al fails to teach or suggest, either alone or in combination with the other cited references, wherein the vegetation index includes a grass damage ratio that is calculated, for each of divisional regions that are plural divisions of a grass surface, as a ratio of an integrated value of periods in which a detection target stays in the corresponding divisional region to a total period of a moving image in which the grass surface is captured”

A further prior art of record, Trundle et al, (US Patent 10,755,443), discloses a monitoring server 30, which may have a database that includes a reference range of colors, and/or shapes of general vegetation at a particular period of time (e.g., season) and at a geographic location where the property 10 is located, and comparing the outdoor images of the property 10 with the reference range of colors and shapes of vegetation in the database to find matching areas from the outdoor images of the property 10 to identify vegetation areas, (see at least: col.2, lines 55-66); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the vegetation index includes a grass damage ratio that is calculated, for each of divisional regions that are plural divisions of a grass surface, as a ratio of an integrated value of periods in which a detection target stays in the corresponding divisional region to a total period of a moving image in which the grass surface is captured”

With respect to claim 18, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“calculating a vegetation damage ratio that is calculated, for each of divisional regions that are plural divisions of a vegetation surface, as a ratio of an integrated value of periods in which a detection target stays in the corresponding divisional region to a total period of a moving image in which the vegetation surface is captured”

The closest prior art of record, Katoka et al, (WO 2017/131172) discloses an information processing apparatus, (see at least: Abstract, “lawn management system”, comprising: an analysis circuitry configured to analyze, as at least input information, an 
image in which vegetation corresponding to a target of management is captured, (see at least: Page 3, 3rd paragraph, the analysis unit 150 generates first information indicating the growth state of the lawn based on the image of the lawn input from the image storage unit 120); and a determination circuitry configured to determine work contents to be performed for the vegetation, according to an analysis result output from the analysis unit, (see at least: Page 3, 9th paragraph through Page 5, last paragraph, the map creation unit 160 creates a growth state map that maps the growth state of the lawn based on the first information generated by the analysis unit 150 and the image data of the lawn of the image storage unit 120; and the control unit 340 controls the LED 312 based on the first information indicating the growth state of the lawn), wherein the analysis unit outputs, as the analysis result, a vegetation index associated with grass that is the vegetation, (see at least: Page 3, 3rd paragraph, the analysis unit 150 generates first information … for example the vegetation index of the lawn, “implicitly associated with the grass”). Katoka et al further discloses the lawn coverage rate indicating the ratio of the lawn in good growing state, [i.e., the vegetation index of the lawn implicitly includes the grass leaf covering ratio that is a ratio of grass calculated on a basis of the image of a grass surface], (see at least: Page 4, 9th and 10th paragraphs). 
A further prior art of record, Johnson, (US-PGPUB 2015/0278640), discloses the “information processing method performed by an information processing apparatus”, (see at least: Par. 0007, lines 1-2).
However, neither Katoka et al nor Johnson, alone or in combination with the other cited references, teach or suggest calculating a vegetation damage ratio that is calculated, for each of divisional regions that are plural divisions of a vegetation surface, as a ratio of an integrated value of periods in which a detection target stays in the corresponding divisional region to a total period of a moving image in which the vegetation surface is captured”

Another prior art of record, Trundle et al, (US Patent 10,755,443), discloses a monitoring server 30, which may have a database that includes a reference range of colors, and/or shapes of general vegetation at a particular period of time (e.g., season) and at a geographic location where the property 10 is located, and comparing the outdoor images of the property 10 with the reference range of colors and shapes of vegetation in the database to find matching areas from the outdoor images of the property 10 to identify vegetation areas, (see at least: col.2, lines 55-66); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the vegetation index includes a grass damage ratio that is calculated, for each of divisional regions that are plural divisions of a grass surface, as a ratio of an integrated value of periods in which a detection target stays in the corresponding divisional region to a total period of a moving image in which the grass surface is captured”

Regarding claim 21, claim 21 recites substantially similar limitations as set forth in claim 18. As such, claim 21 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- US-PGPUB 2018/0129210
-- US-PGPUB 2016/0286801
-- US-PGPUB 2019/0387741
-- US Patent 9,945,828

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/07/2022